Citation Nr: 0103000	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-21 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits, in the calculated amount of 
$4,403.80.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1971, from August 1977 to June 1978, and from 
September 1983 to July 1995.  He reentered active service on 
June 19, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA), Regional Office (RO), in Phoenix, 
Arizona.

Review of the evidentiary record indicates that a portion of 
the assessed overpayment in question has been recouped.  
Nevertheless, in accordance with Franklin v. Brown, 5 Vet. 
App. 190 (1993), the Board will consider the entire 
overpayment in the currently calculated amount of $4,403.80.

The Board further notes the veteran did not challenge the 
amount of the assessed overpayment created; therefore, this 
decision is limited to the issue of entitlement to waiver as 
listed on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In April 1997 the RO notified the veteran that his VA 
disability compensation payments had been revised and 
provided a copy of VA Form 21-8764 which included notice that 
reentrance into active service may affect the right to 
payments.

3.  On June 19, 1998, the veteran reentered active service, 
subsequently, his VA disability compensation award was 
retroactively discontinued creating an overpayment in the 
amount of $4,403.80.

4.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment.

5.  The balance of fault rests upon the veteran for accepting 
payments to which he knew or reasonably should have known he 
was not entitled.

6.  Failure to make restitution would result in the veteran's 
unjust enrichment at the expense of the Government.

7.  Recovery of the assessed overpayment would not deprive 
the veteran or his family of basic necessities.

8.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

9.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits in the amount of $4,403.80 would not be contrary to 
the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. §§ 1.963, 1.965 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In April 1997 the RO notified the veteran that his VA 
disability compensation payments had been amended and 
provided a copy of VA Form 21-8764 which included notice that 
reentrance into active service may affect the right to 
payments.

In December 1998 the RO received notice from the Defense 
Finance and Accounting Service (DFAS) that the veteran had 
reentered active service on June 19, 1998.

In March 1999 the RO notified the veteran that information 
had been received indicating his re-enlistment and of its 
proposal to terminate his VA benefit payments effective June 
19, 1998.

In April 1999 the veteran requested his VA payments be 
stopped immediately and submitted a money order in the amount 
of $424 as repayment for the April 1999 deposit.  He also 
reported that he had contacted the DFAS and informed them of 
his re-enlistment and that they had indicated they would take 
care of having his retirement pay stopped.  He stated he had 
assumed they would see that all appropriate payments would be 
stopped.  He reported, in essence, that he had not been aware 
of the exact sources of the funds being deposited into his 
account and that the March 1999 RO correspondence was the 
first indication he had of any problem.  

The veteran stated that he did not have funds available to 
repay the overpayment, that he lived on a very strict budget, 
and that he provided the financial support for his family and 
elderly mother.  He also noted that his re-enlistment had 
resulted in a reduction in income but that he had agreed to 
return because of a sense of loyalty.

VA Debt Management Center correspondence dated in June 1999 
notified the veteran that an overpayment in the amount of 
$4,403.80 had been created.  

In July 1999 the veteran submitted a financial status report 
indicating that he was presently married and had dependents 
aged 18, 20, and 85.  He reported he was employed as a 
military recruiter and that his spouse was employed as a 
travel coordinator.  He listed total monthly net income of 
$6, 942, total monthly expenses of $6,356, and monthly 
discretionary income of $586.  His report of average monthly 
expenses included $1,050 for rent or mortgage payments, $800 
for food, $525 for utilities and heat, $1,900 for other 
living expenses described as miscellaneous expenses including 
assistance for a dependent mother and school aged children, 
and $2,081 for installment and other debt payments.

The veteran noted an unpaid balance on installment debts 
including $8,000 to the Internal Revenue Service (IRS), 
$19,000 for a 1998 automobile loan, $1,200 for a 1993 
automobile loan, and $1,800 for family medical expenses.  His 
monthly installment and other debt payments included $260 to 
the IRS, $600 for life insurance, $300 for automobile 
insurance, $500 for a 1998 automobile loan, $321 for a 1993 
automobile loan, and $100 for family medical expenses.  He 
reported assets of $58,250, including $250 for cash in bank, 
$2,000 for a 1993 automobile, $16,000 for a 1998 automobile, 
and $40,000 for the mortgage value of residential real 
estate.

In September 1999 the veteran submitted a financial status 
report indicating no change in income or expenses except for 
an increased amount of $2,300 for other living expenses 
described as long-term care for a dependent mother, 
assistance for school aged children, and payment to the IRS.  
The report noted monthly discretionary income of $186.

At his personal hearing in September 1999 the veteran 
testified that he returned to active service on June 19, 
1998.  He reported that he provided financial assistance for 
his mother who had been placed in a private care facility.  
He stated that the financial status reports he submitted 
probably underestimated his monthly expenses and that he 
rarely had any disposable income at the end of the month.  He 
reiterated his claim that he had notified the DFAS of his 
return to active service and that he had not been aware he 
was receiving erroneous payments.  

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.

The Committee on Waivers and Compromises has determined that 
the indebtedness did not result from fraud, 
misrepresentation, or bad faith, any of which would 
constitute a legal bar to granting the requested waiver.  See 
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000).  The Board 
concurs with that determination, however, before recovery of 
the indebtedness can be waived it must also be shown that it 
would be against the principles of equity and good conscience 
to require the veteran to repay the debt to the government.  
38 C.F.R. §§ 1.963, 1.965.

VA law provides that recovery of overpayments of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 1.963(a) (2000).  The standard "Equity and Good 
Conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination consideration will be given to the 
following elements, which are not all-inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302(West 1991); 38 C.F.R. § 1.965(a) 
(2000).

In addition, persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 
260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 
U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).

Based on the evidence of record, the Board finds recovery of 
the overpayment would not be against the principles of equity 
and good conscience.  The record in this case shows the 
veteran reentered active service on June 19, 1998, and that 
he continued to accept VA payments after that event.  
Although the veteran's statements that he notified the DFAS 
of his re-enlistment are credible, the fact that he was 
informed of the need to notify VA upon reentrance into active 
service and failed to do so demonstrates the fault in the 
creation of the overpayment rests solely with the veteran.  

The Board further finds the veteran's reported financial 
status does not indicate that undue financial hardship would 
result from the recovery of the assessed overpayment.  The 
record shows the veteran and his spouse have substantial 
monthly net income and income in excess of monthly expenses.  
Although the veteran testified that the financial status 
reports he submitted underreport his monthly expenses, he 
provided no additional evidence probative of that fact.  The 
Board also notes that the veteran's September 1999 financial 
status report apparently includes a double reporting of the 
monthly payment to the IRS under the category of other living 
expenses and as a monthly installment debt payment.  Based 
upon the evidence of record, the Board finds a monthly 
repayment plan would not deprive the veteran or his family of 
basic necessities.  

The Board also finds that collection of the debt would not 
defeat the purpose of paying benefits by nullifying the 
objective for which the benefits were intended. 
Pension, compensation, or retirement pay on account of his or 
her service will not be paid to any person for any period for 
which he or she receives active service pay.  See 38 U.S.C.A. 
§ 5304(c) (West 1991); 38 C.F.R. § 3.700(a)(1) (2000).  
Therefore, as the veteran had returned to active service, the 
Board must conclude that the objective of VA benefit payments 
is not nullified.  In addition, waiver of recovery of the 
assessed overpayment would constitute unjust enrichment by 
creating an unfair gain to the veteran because he would be 
allowed to retain funds to which he was not legally entitled.  
Further, there is no indication that reliance on the overpaid 
benefits resulted in the veteran's relinquishment of a 
valuable right or the incurrence of a legal obligation.  Upon 
review of the various elements of equity and good conscience, 
the Board is not persuaded that the Government should waive 
its right to the repayment of the assessed overpayment.  

The Board has carefully reviewed the entire record in this 
case and finds that the evidence is not so evenly balanced 
that there is doubt as to any material issue.  The 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000).



ORDER

The claim for entitlement to waiver of recovery of service-
connected disability compensation overpayment in the amount 
of $4,403.80 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

